UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2012 Cal Dive International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33206 (Commission File Number) 61-1500501 (IRS Employer Identification No.) 2500 CityWest Boulevard, Suite 2200 Houston, Texas (Address of principal executive offices) (Zip Code) (713)361-2600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The following information is being provided under Form 8-K, Item 2.02, and should not be deemed incorporated by reference by any general statement incorporating by reference this Current report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates this information by reference, and none of this information should be deemed “filed” under such acts. On July 12, 2012, Cal Dive International, Inc., a Delaware corporation (the “Company”), issued a press release announcing certain preliminary financial results for second quarter 2012. A copy of the press release is included herein as Exhibit 99.1. Item 7.01 Regulation FD Disclosure. The following information is being provided under Form 8-K, Item 7.01, and should not be deemed incorporated by reference by any general statement incorporating by reference this Current Report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates this information by reference, and none of this information should be deemed “filed” under such acts. On July 12, 2012, the Company issued a press release announcing certain preliminary financial results for second quarter 2012. The press release is attached hereto as Exhibit 99.1. Item 8.01 Other Events. On July 12, 2012, Cal Dive International, Inc., a Delaware corporation (the “Company”), announced its intention to commence an offering, subject to market and other conditions, of $75million aggregate principal amount of its convertible senior notes due 2017 (the “Notes”), in a private placement to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended.The Company plans to grant the initial purchasers of the Notes an option to purchase up to an additional $11.25million aggregate principal amount of Notes, solely to cover over-allotments. A copy of the press release announcing the proposed offering of the Notes is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The exhibits to this current report on Form 8-K are listed in the Exhibit Index, which appears at the end of this report and is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CAL DIVE INTERNATIONAL, INC. By: /s/ Lisa M. Buchanan Lisa M. Buchanan Executive Vice President, General Counsel and Secretary Date:July 12, 2012 Exhibit Index Exhibit No. Description 99.1* Press Release by Cal Dive International, Inc. dated July 12, 2012, announcing certain preliminary financial results for second quarter 2012. 99.2* Press Release by Cal Dive International, Inc. dated July 12, 2012, announcing the proposed offering of its convertible senior notes due 2017. * Filed herewith.
